ORDER

PER CURIAM.
Ronald Coffman appeals from the decision of the Labor and Industrial Relations Commission denying him compensation from the Second Injury Fund in that his claim was filed outside the applicable two-year statute of limitations. We affirm.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).